Citation Nr: 1036129	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  08-11 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1956 to June 1973 
and from November 1990 to April 1991.  He died in November 2001.  
The appellant is the Veteran's widow.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

In August 2010, the appellant testified at a Travel Board hearing 
before the undersigned.  A transcript of that hearing is of 
record.  

Following the most recent adjudication of the appellant's claim 
by the RO, she submitted additional evidence.  Also submitted is 
a waiver of RO consideration of that evidence in the first 
instance.  The Board has therefore considered all evidence of 
record in adjudicating this appeal, regardless of when that 
evidence was submitted.  38 U.S.C.A. § 20.1304(c) (2009).  


FINDINGS OF FACT

1.  The Veteran died in November 2001; the cause of his death was 
metastatic colon cancer; other significant conditions 
contributing to his death but not resulting in the underlying 
cause were pneumonia and renal failure.  

2.  At the time of the Veteran's death, service connection had 
not been established for any disability.  

3.  The primary and contributory causes of the Veteran's death, 
metastatic colon cancer, pneumonia and renal failure, did not 
have onset during active service, did not manifest until many 
years after active service, and are not etiologically related to 
his active service.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.312 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for cause of death

The appellant seeks VA dependency and indemnity compensation 
benefits.  In her April 2008 substantive appeal, the appellant 
contended that the death of her husband was due to his service in 
Vietnam.  Specifically, she stated that "he drank water that was 
contaminated with [Agent Orange] and other exposures."  

The law provides that Dependency and Indemnity Compensation (DIC) 
may be awarded to a veteran's spouse for death resulting from a 
service-connected or compensable disability.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312.  A service-connected disability is one which 
was incurred in or aggravated by active service.  See 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  

The death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes that 
such disability was either the principal or a contributory cause 
of death.  See 38 C.F.R. § 3.312(a).  A principal cause of death 
is one which, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was etiologically 
related thereto. See 38 C.F.R. § 3.312(b).  A contributory cause 
of death is one which contributed substantially or materially to 
cause death, or aided or lent assistance to the production of 
death.  See 38 C.F.R. § 3.312(c).  It is not sufficient to show 
that it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  Id.  

Certain chronic diseases, including malignant tumors, may be 
presumed to have been incurred in or aggravated by service if 
manifest to a compensable degree within one year of discharge 
from service, even though there is no evidence of such disease 
during service.  38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

Additionally, if a veteran was exposed to an herbicide agent 
during service the following diseases shall be service-connected 
if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the rebuttable 
presumption provisions of 38 U.S.C.A. § 1113, 38 C.F.R. 
§ 3.307(d) are also satisfied: AL amyloidosis, chloracne or other 
acneiform diseases consistent with chloracne, Type 2 diabetes 
mellitus, Hodgkin's disease, ischemic heart disease, all chronic 
B-cell leukemias (including, but not limited to, hairy-cell 
leukemia and chronic lymphocytic leukemia), multiple myeloma, 
non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), and soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. 
§ 3.309(e).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, shall 
be presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  

VA, under the authority of the Agent Orange Act of 1991, has 
determined that a presumption of service connection based on 
exposure to herbicides in the Republic of Vietnam during the 
Vietnam era is not warranted for disorders which are not 
enumerated by regulation.  See 64 Fed. Reg. 59232, 59236-37 
(1999).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has determined that a claimant who suffers from 
a disease that is not listed among those for which service 
connection is presumed is not precluded from establishing service 
connection for such disability as due to Agent Orange exposure 
with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 
1042 (Fed. Cir. 1994).  

Of record is a Certificate of Death documenting that the Veteran 
died in November 2001 and that the immediate cause of death was 
metastatic colon cancer.  Pneumonia and renal failure are listed 
as other significant conditions contributing to death but not 
related to the stated cause of death.  

During the Veteran's lifetime, service connection had not been 
established for any disability.  

Service treatment records do not contain any mention of colon 
symptoms or disease, pneumonia, or renal failure.  Consequently, 
service connection for any such disease/condition on the basis 
that it became manifest in service and persisted is not 
warranted.  There is also no evidence in the record that relates 
any of these diseases/conditions to the Veteran's service.  VA 
and private treatment records document diagnoses and treatment 
but do not provide any evidence that the diseases that caused his 
death were related to his active service.  Significantly, there 
is no competent evidence showing or suggesting that there is a 
direct relationship between the diseases which caused the 
Veteran's death and his service.  

The appellant testified that a Dr. "B." thought the Veteran had 
cancer in 1992.  August 2010 Board hearing transcript at 4.  
Associated with the claims file are records from 1992 that 
document that the Veteran's physician was a Dr. "B." at that 
time.  

August 1992 VA treatment records show that the Veteran was 
treated for complaints of mid-abdominal pain with nausea and 
vomiting.  A renal, gall bladder, and pancreatic echogram 
revealed normal gall bladder thickness; the pancreas was 
suboptimal due to superimposed bowel gas; the kidneys showed mild 
ectasia of the collecting system suggestive of mild 
hydronephrosis; kidneys of normal size and echotexture; and a 
spleen of normal size.  Although the records stated that the 
Veteran was admitted to Oncology Service, there are no findings 
that he had any type of cancer.  

Of record is a report of an MRI of the Veteran's kidneys from 
October 1992.  The impression rendered was a negative 
examination.  

April 1993 VA treatment records show colon barium enema findings 
included a small 5mm sessile polyp in the mid portion of the 
ascending colon.  A November 1993 VA colonoscopy report noted a 
colon polyp at 20cm.  A June 1994 colonoscopy report found no 
polyps.  An October 1998 VA treatment record shows colon barium 
enema findings were normal, revealing only moderate radiolucent 
filling defectis consistent with residual feces present in the 
colon.  

Thus, diagnostic tests were conducted in 1992 and 1993 but there 
were no findings of cancer, renal failure, or pneumonia.  This is 
evidence against a finding that the disease that caused the 
Veteran's death had onset during service or within one year of 
separation from service.  After having considered the appellant's 
testimony that she recalled that Dr. B. thought the Veteran had 
cancer in 1992, the Board finds that the medical evidence from 
that period is more probative of whether the Veteran had cancer 
at that time than the recollected suspicions reported by the 
appellant.  

July 2001 VA treatment records show the Veteran underwent a 
laparoscopy (i.e., examination of the interior of the abdomen) 
that revealed cholecystitis (inflammation of the gallbladder), 
cholelithiasis (gallstones), and extensive interabdominal 
adhesions.  

An August 2001 CT scan of the abdomen and pelvis (for complaints 
of bowel obstruction and weight loss over a short period of time) 
found bowel obstruction likely in the right colon; carcinoma of 
the colon was considered the most likely etiology for the 
obstruction.  A subsequent August 2001 right colectomy was 
performed for additional complaints of bowel obstruction after a 
CT scan confirmed a possible ascending colonic obstructing 
cancer.  The colectomy revealed advanced colonic cancer with 
obstruction and peritoneal carcinomatosis.  This then is the 
earliest finding that the Veteran had colon cancer.  Considering 
that diagnostic tests were conducted in 1992 and 1993 with no 
showing of cancer, the timing of this diagnosis is evidence 
against a finding that the Veteran's colon cancer had onset 
during his active service or within one year of separation from 
his active service.  

Following the right colectomy, the Veteran was treated in the 
intensive care unit.  He developed problems with atrial 
fibrillation and respiratory insufficiency.  He was sent home in 
September 2001.  The prognosis was poor because of the 
adenocarcinoma of the ascending colon with stage 4 metastatic 
disease.  The Veteran then began receiving chemotherapy in 
September 2001 for his colon cancer.  

A November 2001 Russell Medical Center private treatment report 
noted the Veteran's health subsequently deteriorated and he 
failed to respond to non-aggressive resuscitation and expired on 
November 12, 2001.  

The record shows that the Veteran served in Vietnam during the 
Vietnam era, and he is presumed to have been exposed to Agent 
Orange therein.  However, none of the diseases that caused the 
Veteran's death listed in 38 C.F.R. § 3.309(e); hence, the 
presumptive provisions of 38 U.S.C.A. § 1116 (for disabilities 
due to herbicide exposure) do not apply.  

The Board has taken into consideration the appellant's testimony 
that she believes his diagnosis should have been one of the soft 
tissue sarcomas.  August 2010 hearing transcript at 8-10.  

Of note is that the term "soft tissue sarcoma" is defined by 
regulation as including the following: adult fibrosarcoma; 
dermatofibrosarcoma protuberans; malignant fibrous histiocytoma, 
liposarcoma; leiomyosarcoma; epithelioid leiomyosarcoma 
(malignant leiomyoblastoma); rhabdomyosarcoma; ectomesenchymoma; 
angiosarcoma (hemangiosarcoma and lymphangiosarcoma); 
proliferating (systemic) angioendotheliomatosis; malignant glomus 
tumor; malignant hemangiopericytoma; synovial sarcoma (malignant 
synovioma); malignant giant cell tumor of tendon sheath; 
malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; malignant 
mesenchymoma; malignant granular cell tumor; alveolar soft part 
sarcoma; epithelioid sarcoma; clear cell sarcoma of tendons and 
aponeuroses; extraskeletal Ewing's sarcoma; congenital and 
infantile fibrosarcoma; and malignant ganglioneuroma.  

Significantly, although diagnostic tests were conducted, 
including tissue studies, the Veteran was not diagnosed as 
suffering from any of the above-listed soft-tissue sarcomas, and 
none of the above-listed soft-tissue sarcomas are shown to have 
been a cause of the Veteran's death.  

The Federal Circuit has provided guidance as to what type of 
evidence a lay person is competent to provide with regard to 
diagnoses, explaining that "lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional."  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In that 
decision the Federal Circuit also provided guidance with an 
example that a layperson would be competent to identify a simple 
condition such as a broken leg, but not competent to provide 
evidence as to more complex medical question such as a form of 
cancer.  Id.  

The opinion offered by the appellant as to the type of cancer 
suffered by the Veteran is not competent evidence because the 
question of a what type of cancer the Veteran had is too complex 
a question to be addressed by a layperson.  

Also considered by the Board are the appellants written 
statements and testimony regarding her belief that the Veteran's 
cancer was caused by exposure to Agent Orange during service.  
Again, the Board finds that this is not competent evidence.  The 
appellant has not demonstrated that she has any expertise in 
these matters and a question as complex as whether exposure to 
Agent Orange caused the Veteran's colon cancer is not subject to 
non-expert opinion testimony

The Board is not saying that a non-expert may never provide a 
probative nexus opinion.  See Davidson v. Shinseki, 581 F.3d 
1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent 
medical evidence is necessarily required when the determinative 
issue is medical diagnosis or etiology).  Whether a layperson is 
competent to provide an opinion as to the etiology of a condition 
depends on the facts of the particular case.  In Davidson, the 
Federal Circuit drew from Jandreau for support for its holding.  
Id.  As already noted, Jandreau indicates that the complexity of 
a medical question is significant in determining whether a 
layperson's opinion is competent evidence.  It is common 
knowledge that questions as to whether exposure to given 
substances cause specific diseases are the subject of extensive 
research by experts.  For these reasons the Board finds that the 
appellant's opinion regarding an etiological relationship between 
the Veteran's colon cancer and exposure to Agent Orange is not 
competent evidence.  

There is no competent evidence of a nexus between the Veteran's 
colon cancer and exposure to Agent Orange during service.  

As the preponderance of the evidence is against a finding that 
the Veteran's death was caused by any disease that had onset 
during service or was etiologically related to his service, the 
appeal must be denied.  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit-of-the-
doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  In the context of claims 
for DIC benefits this notice must address how VA assigns an 
effective date in the event that the claim is granted.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In the context of a claim for DIC benefits, section 5103(a) 
notice must include (1) a statement of the conditions, if any, 
for which a veteran was service connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  

Here, the VCAA duty to notify was satisfied by way of a January 
2006 letter.  In the letter, the RO informed the appellant of the 
evidence required to substantiate her claim of her and VA's 
respective duties for obtaining evidence.  

The notice specified in Hupp essentially provides that VA must 
inform the appellant of the evidence needed to substantiate the 
claim with regard to a disability for which service connection 
had been established during the veteran's lifetime as well as 
with regard to a disability for which service connection had not 
been established during the Veteran's lifetime but where service 
connection for the pertinent disability was warranted.  In the 
instant case, service connection had not been established for any 
disability during the Veteran's lifetime so the distinctions do 
not apply.  By informing the appellant that the evidence must 
show that the Veteran died from a service related disease or 
injury, adequate notice was provided.  Moreover, the appellant 
has demonstrated that she understands what evidence was needed to 
substantiate her claim.  In that regard, she has testified that 
the Veteran's death was related to his active service in Vietnam, 
and specifically his exposure to Agent Orange in Vietnam.  Based 
on these facts, the Board finds that the content of the January 
2006 letter was sufficient to meet VA's duty to assist under the 
VCAA.  As to the notice regarding assignment of an effective date 
the timing defect in that notice was harmless error in this case 
because, as service connection for the cause of the Veteran's 
death is not established, no effective date will be assigned.  

VA has a duty to assist the claimant in the development of the 
claim.  This duty includes assisting the claimant in the 
procurement of service treatment records and other pertinent 
evidence and obtaining an expert opinion or conducting an 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a Veteran's claim for benefits, there are four factors 
for consideration.  These four factors are: (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical evidence 
of record to make a decision on a claim.  38 U.S.C.A. § 5103A(d) 
and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated that 
this element establishes a low threshold and requires only that 
the evidence "indicates" that there "may" be a nexus between 
the current disability or symptoms and the Veteran's service.  
The types of evidence that "indicate" that a current disability 
"may be associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology such 
as pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  Associated with the claims file are the Veteran's 
service treatment records and VA treatment records.  The 
appellant has submitted records of treatment by private 
providers, including Pricare and Russell Medical Center.  

A medical opinion was not obtained in this case.  The second 
factor listed in 38 U.S.C.A. § 5103A(d) is not present in this 
case.  The evidence does not establish the requisite in-service 
disease, injury, or event, or manifestation within an applicable 
period of any disease that caused his death.  Therefore, VA has 
no duty to obtain a medical opinion.  

Neither the appellant nor her representative has identified, and 
the record does not otherwise indicate, any additional evidence 
that is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to the 

(CONTINUED ON NEXT PAGE)


appellant is required to fulfill VA's duty to assist under the 
VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


ORDER

The appeal is denied.  



____________________________________________
JAMES G. REINHART
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


